FILED
                             NOT FOR PUBLICATION
                                                                            FEB 23 2015
                      UNITED STATES COURT OF APPEALS                   MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

                             FOR THE NINTH CIRCUIT

In re: TINA CHI HOUNG,                           No. 12-60089

                Debtor.                          BAP No. CC-12-1208-DHKi


NICK ARGAMAN ALDEN,                              MEMORANDUM*

                Appellant,

  v.

EDWARD M. WOLKOWITZ,

                Appellee.


                             Appeal from the Ninth Circuit
                              Bankruptcy Appellate Panel
              Kirscher, Hollowell, and Dunn, Bankruptcy Judges, Presiding

                             Submitted February 10, 2015**
                                 Pasadena California

Before: GRABER, WARDLAW, Circuit Judges, and MAHAN,*** District Judge.

       Nick Alden, a California attorney, appeals pro se from the Bankruptcy

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable James C. Mahan, United States District Judge for the
District of Nevada, sitting by designation.
Appellate Panel’s (“BAP”) decision affirming the bankruptcy court’s entry of

default judgment. We have jurisdiction under 28 U.S.C. § 158(d)(1). Reviewing

de novo, Boyajian v. New Falls Corp. (In re Boyajian), 564 F.3d 1088, 1090 (9th

Cir. 2009), we affirm.

      This appeal arises out of the Chapter 7 bankruptcy proceeding of Tina Chi

Houng. Edward Wolkowitz, appellee and Trustee for the bankruptcy estate, filed

an adversary proceeding against Alden seeking a determination that $250,000 in

proceeds that Alden received from the sale of Houng’s residence was a fraudulent

transfer. The bankruptcy court, after several hearings, granted the Trustee’s

motion for entry of default judgment.

      The bankruptcy court did not abuse its discretion in entering default

judgment because Alden failed to file a timely answer, failed to attend the hearing

on his own motion to set aside the order of default, and failed to present evidence

establishing a dispute as to material facts after having several opportunities to do

so. See Eitel v. McCool, 782 F.2d 1470, 1471–72 (9th Cir. 1986) (setting forth the

standard of review and the factors the court may consider in deciding whether to

enter default judgment).

      Alden’s contention that the adversary proceeding is barred by the statute of

limitations fails because a Trustee is permitted to recover transfers made within

two years of the petition date. See 11 U.S.C. § 548. Houng transferred funds to

                                           2
Alden on October 26, 2006, well within two years of the December 5, 2007

petition date in Houng’s Chapter 7 bankruptcy proceedings.

         Alden contends that the bankruptcy court erred by (1) entering default after

he had made a general appearance in court, and (2) failing to address his asserted

immunities and defenses under California law. These contentions fail because

state procedures and immunities do not apply in a federal proceeding. See

Religious Tech. Ctr. v. Wollersheim, 971 F.2d 364, 367 n.10 (9th Cir. 1992) (per

curiam) (explaining that state immunities are generally not recognized under

federal common law); United States v. Tacoma Oriental S.S. Co., 86 F.2d 363, 366

(9th Cir. 1936) (“[S]tate law is not controlling in the federal courts in the

determination of the question as to whether an appearance is general or special.”).

         Alden’s contention that the bankruptcy court erred in entering default

judgment while his son remained a defendant fails because the court may enter a

final judgment against one or more, but fewer than all, parties when it expressly

determines, as it did here, that there is no just reason for delay. See Fed. R. Civ. P.

54(b).

         Alden’s remaining contentions, including that the Trustee had unclean

hands, are unpersuasive.

         AFFIRMED.




                                            3